Such an assessment is not illegal, but erroneous, and a review thereof requires compliance with the provisions of the New York City Charter, the Administrative Code and the Tax Law, which provide an adequate and exclusive remedy. (People ex rel. Soeurbee, Inc., v. Purdy, 179 App. Div. 748, affd. 222 N. Y. 657; Sikora Realty Corp. v. City of New York, 262 N. Y. 312; People ex rel. Harway Improvement Co. v. Berry, 139 Misc. 614, affd. 233 App. Div. 851, 865, affd. 258 N. Y. 590.) The procedure adopted by appellant has no basis in law. Present — Nolan, P. J., Carswell, Adel, Wenzel and Schmidt, JJ. [See post, p. 1078.]